Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13D filed herewith (and any amendments thereto), relating to the common stock, $0.00025 par value, of Bio-Imaging Technologies, Inc., is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, on behalf of each such person. November 12, 2008 HEALTHINVEST PARTNERS AB By:/s/ ANDERS HALLBERG Name:Anders Hallberg Title:Managing Director and CEO HEALTHINVEST GLOBAL LONG/SHORT FUND By:/s/ ANDERS HALLBERG Name:Anders Hallberg Title:CEO of Managing Company
